Citation Nr: 1103525	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  05-15 573	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death, claimed as due to exposure to Agent Orange (AO).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January to May 1967, and from 
October 1967 to October 1969.  He served in Korea from October 
1968 to October 1969, and died in September 1995.  The appellant 
is his widow.

This appeal to the Board of Veterans Appeals (Board) arises from 
a February 2004 rating action that denied service connection for 
the cause of the veteran's death, claimed as due to AO exposure.  

By decision of December 2005, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

In September 2006, the appellant testified at a Board hearing 
before a Veterans Law Judge at the RO.

By decision of February 2007, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of October 2009, the Board denied service connection 
for the cause of the veteran's death.  The appellant appealed 
that decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  By August 2010 Order, the Court vacated the Board's 
decision and remanded the matter to the Board for compliance with 
instructions contained in an August 2010 Joint Motion for Remand 
of the appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), and the Court's Order, the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West,        11 Vet. 
App. 268, 271 (1998).

Appellate review discloses that the veteran's report of 
separation from service indicates that he was assigned to the 8th 
U.S. Army, USA Engineer District, Far East (USAED-FE) as a combat 
engineer unit commander during his military service in Korea from 
October 1968 to October 1969.  He served there as a 1st 
lieutenant assigned to the USAED-FE unit, which maintained its 
headquarters in Seoul, Korea.  

Pursuant to the Board's February 2007 Remand Order and the RO's 
May 2007 inquiry, the U.S. Army & Joint Services Records Research 
Center (USAJSRRC) responded in July 2007 that the veteran's 
USAED-FE unit had been involved in a wide variety of design and 
construction projects since 1957, to include sophisticated well-
drilling operations, and tunnel neutralization projects in the 
Korean demilitarized zone (DMZ).  The Board's 2007 Remand Order 
further noted that September 2003 VA publications confirmed the 
use of AO along the DMZ from April 1968 through July 1969, and 
that 8th U.S. Army soldiers, in particular engineer troops like 
the Veteran in this case, were called upon as needed to assist in 
construction projects within the DMZ.  Based on this information, 
the Board found that further development of the evidence was 
warranted to determine whether the Veteran worked in areas that 
were treated with chemical herbicides such as AO during his 
military service in Korea.

However, the February 2007 Board Remand inadvertently ordered 
over-broad development of the evidence to include the production 
of all unit and organizational histories of the entire U.S. 8th 
Army in Korea from October 1968 to October 1969, whereas the 
intended purpose of the Board Remand was for more limited 
evidentiary development, specifically, for the USAJSRRC to (a) 
conduct a review only of the veteran's USAED-FE unit history 
records for that time period, and (b) make a determination as to 
whether those records could confirm that either the Veteran or 
his engineering unit were assigned as support personnel that 
participated, on an as-needed basis, in any of the various 
construction projects within the DMZ during that time period.   

Appellate review discloses that, while the information furnished 
by the USAJSRRC in July 2007 provided general information 
regarding the location and activities of the USAED-FE unit since 
1957, no specific information was furnished as to whether the 
Veteran and/or his unit was assigned to the DMZ area as engineer 
support personnel during the period that he served in Korea from 
October 1968 to October 1969.  

Under the circumstances, the Board finds that this case must 
again be remanded to the RO to ensure compliance with the 
intended purpose of its February 2007 Remand Order, noting that, 
under 38 C.F.R. § 3.159(c)(2), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO  for the 
following action:

1.  The RO should contact the USAJSRRC and 
request them to (a) conduct a review of the 
veteran's USAED-FE unit history records in 
Korea from October 1968 to October 1969, 
and (b) make a determination as to whether 
those records could confirm that either the 
Veteran or his engineering unit were 
assigned as support personnel that 
participated, on an as-needed basis, in any 
of the various construction projects within 
the Korean DMZ during that time period.   

2.  In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c)(2), 
which requires efforts to obtain Federal 
records to continue until either the 
records are received, or notification is 
provided that further efforts to obtain 
them would be futile.  All records and/or 
responses received should be associated 
with the claims folder.
 
3.  If the records sought are not obtained, 
the RO should notify the appellant and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  38 C.F.R. § 3.159 (e)(1).

4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.  
   
5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.           
 
6.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and her attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

